Aunrrlv      11.   TExas
PRICE   DANIEL.
ATTORNEY GENERA,.


                                         May 4, 1948

  The Board of Pardons and Paroles,
  Austin, Texas
  Attention:        Bon. Abner L. Lewis,          Chairman
                                    Opinion No. P-561
                                    Re:      Authority of the Board of
                                             Pardons and Paroles to
                                             recommend a reprieve for
                                             release of a prison inmate
                                             to the Veterans Administra-
                                             tion for medical att+ntlon
                                             under the facts submrtted.
  Gentlemen8
            Your request for an opinion by this office              upon
  the above titled subject matter is as folfowsr
                “The above named subject was received in
          the penitentiary   of Texas on October 1.6, 1944
          under a sentence of ten years for the offense
          of burglary and attempting to pass a forged
          instrument.    His convfctfons cane from HsuStQ&ls
          Madison, Walker, and Tom Green Counties, mo&
          of which were concurrent sentences making a
          total of ten years,
               “He was evidently  lead by ex-conKicta         in-
          to committing these offenses,
                “The subject   is now e1igXbJ.e to cl@K@R$y
          on time served,
                “Application  is made to the Board of Par-
          dons and Paroles by the Veterans Affairs     COIUlIiS-
          sion through Mr, Charles L. Morris, Assistant
          Director)   for some type of clemency WhiCh WiLL
          permit releasing   the subj,ect from the petiten-
          tiary of Texas and transferring     him to the vS%-
          erans Administration   at Waco, Texas for SUrgi-
          cal attention which has been occasioned by a
                                                                    .       -




The Board of Pardons and Paroles          - Page 2    (v-561)


       compound fracture of the skull while in the lJ-                  *
       nited States Navy during World ‘Mar II.    He is
       now suffering  from a condition  described by
       Dr. C. A. Shaw, prison psychiatrist    as:
             A. Symptons4onfused,      depressed, dis-
       oriented as to time, pl#ce pnd person. ‘Out of
       contact with reality.   Delusiens of persecution.
       Noisey and destrwtlve   and has grand ma1 seis-
       urea (from one to three daily),

              B.   Physical   Findings--Skull   fracture,       right
       occipital    area.

            C* Diagnosis--Epilepsy,         post-traumatic,       with
       psychosis.
            D. Recemmendation--That         examines have surgi-
       cal attention immediately.
       We enclose herein a copy of the recommendation of
       Dr. M. D. Hanson medical director,     and Dr. Show,
       prison. psychlot&,    which indicates   that this
       subject will require institutional    care for an in-
       definite  period, perhaps for the remainder of his
       life.
             %fr. erris  of the Veterans Affairs    Commls- ..
       sion has.made satisfactory    arrangements with the
       Veterans Administration    at Waco to accept thf3
       subject,  If and when the Governor Issues his proc-
       lamation granting some character of clemency pro-
       viding that the subject will not have to report to
       any authority of the State of Texas.
             “The Veterans Administration’ will not accept
       responsibility   as to the,confinement   of the veter-
       an, but has agreed to notify the Board If he
       should escape or at time of discharge from the Vet-
$;     erans Administration   Hospital.    Thfs situation  is
__I,   likewise a comdltlen thqt exists with reference to
       10 or 15 persons ta the Fenitentlary,     both veterans
       and nom-veterans.
            “1.  The Board of Pardons and Paroles requests
       an opinion from the Attorney General of Texas as to
   -     r




The Board of Pardons and Paroles       - Page 3   (v-561)


       whether or not we would have a right to take jur-
       isdiction  of the subject's   case and recommend a
       reprieve of six months and release the subject
       from reporting   in order that this surgery might
       be accomplished in the Veterans Administration
       Hospital at Waco, the relatives    to provide for
       his safe delivery to said institution.
              "2,  In view of the fact that the Assistant
       Director   indicates  that it may mean possibly the
       difference   in the life and death of this veteran
       inmate and further in view of the fact that Dr.
       Hanson and Dr, Shaw indicate that at the present
       time he is definitely    psychotic    or insane, we re-
       quest an opinion inthe     nature of an emergency
       opinion in order that we may act quickly and thus
       perhaps save the subject's     life."
            The urgency of the situation presented by the
letter  of your Chairman prompts us to set forth the let-
ter in full and to state our conclusions   succinctly with-
out taking the time to elaborate or cite authorities   for
the principles   of law involved.
             Section 11 of Article  IV of the Constitution
as adopted November 39 1936, authorizes     the Governor in
any criminal c&se except treason and impeachment, "after
conviction,    on the written signed recommendation and ad-
vice of the Board of Pardons and Paroles,      or a majority
thereof,    to grant reprieves  and commutations of punish-
ment. O o .e
          There are no limitations      or qualifications   con-
tained in the Constitution   upon this power to grant re-
prieves and commutations of punishment, nor is there any
statutory limitations   or qualifications    so far as our
search has disclosed  other than the constitutional       one
that such clemency must be made only upon the advice of
the Board of Pardons and Paroles in the manner above quot-
ed.
           It is the opinion of this office,   therefore,
that your Board does have jurisdiction    to recommend to'the
Governor the granting of clemency - a reprieve or'commuta-
tion, or reprieve and commutation of punishment for such
reasonable time and for such purpose on such condition as
the Board or a majority thereof shall advise and recommend
in the light of all the information possessed by the Board.
                                                            %




The Board of Pardons and Paroles    - Page 4 '(v-561)



                              -




             The Board of Pardons and Parolks has jur-
        isdiction  to recommend to the Governopa re-
        prieve or commutation of punishment of an in-
        mate of the State Prison at Huntsville  for
        such length of time, and for such purpose, hnd
        upon such conditions  as the Board,or a major-
        ity of its   members may recommend to the Gov-
        ernor.
                                        Yours very truly,
                                   ATTORNEY
                                          GENERAL
                                                OF TEXAS


                                   By   &flj%.
                                        Ocie Spee   .   '
0S:wb                                   Assistant




                                   ATTORNEY
                                          GENERAL